         Case 4:19-cv-00922-JM Document 196 Filed 07/20/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

 I SQUARE MANAGEMENT LLC and
 ARKANSAS KNOXVILLE HOTEL, LP                                         PLAINTIFFS

 v.                                CIVIL NO 4:19-cv-00922-JM

 MCGRIFF INSURANCE SERVICES, INC.                                     DEFENDANT

                                      JUDGMENT

       Consistent with the Order entered on July 16, 2021 (Doc. No. 195), it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice. Judgment is entered

in favor of the Defendant.

       DATED this 20th day of July, 2021.



                                            _______________________________
                                            UNITED STATES DISTRICT JUDGE
